DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 09/09/2021 regarding claims 1-15 is fully considered. Of the above claims, claims 1 and 12 have been amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the recitation of “the portion of the light beam received by the sensing region has a greater optical power in the main scanning direction than in the sub-scanning direction” (emphasis added) is unclear. Since the total power of a light beam is obtained by integrating over an area of the beam spot, it is unclear what the applicant means by the power in a single direction.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nito (US 2012/0188323 A1).
Nito teaches the following claimed limitations:
Regarding claim 1, an optical scanning device (light beam scanning device; FIG. 2) for an electrophotographic printer (image forming apparatus; FIG. 1), the optical scanning device comprising: 
a light source to radiate a light beam (semiconductor laser 101; FIG. 2);
a light deflector to deflect the light beam in a main scanning direction (polygon mirror 105; FIG. 2); and
a synchronization detection sensor (photodiode sensor 109; FIG. 2; [0062]-[0063]) having a sensing region to receive a portion of the light beam deflected by the light deflector (first sensor element PD1 and second sensor element PD2; FIG. 3), 
the sensing region having a length in the main scanning direction being greater than a length of the sensing region in a sub-scanning direction (width of photodiode sensor 109 is greater than height of photodiode sensor 109; FIG. 3).
claim 7, the light beam deflected by the light deflector and traveling toward the sensing region has a greater length in the sub-scanning direction than in the main scanning direction (FIG. 5).
Regarding claim 11, the portion of the light beam received by the sensing region has a greater optical power in the main scanning direction than in the sub-scanning direction (the peak power in the middle in the scanning direction is greater than the peak power at the edge of the beam spot in the sub-scanning direction; FIG. 5).
Regarding claim 12, an electrophotographic printer (image forming apparatus; FIG. 1), comprising:
a photoconductor (photosensitive drums 14-17; FIG. 1);
an optical scanning device (light beam scanning device; FIG. 2) to form an electrostatic latent image by scanning light onto the photoconductor (electrostatic latent images; [0043]), the light being modulated according to image information (image data; [0043]), the optical scanning device including: 
a light source to radiate a light beam (semiconductor laser 101; FIG. 2);
a light deflector to deflect the light beam in a main scanning direction (polygon mirror 105; FIG. 2); and
a synchronization detection sensor (photodiode sensor 109; FIG. 2; [0062]-[0063]) having a sensing region to receive a portion of the light beam deflected by the light deflector (first sensor element PD1 and second sensor element PD2; FIG. 3), 
the sensing region having a length in the main scanning direction being greater than a length of the sensing region in a sub-scanning direction (width of photodiode sensor 109 is greater than height of photodiode sensor 109; FIG. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nito (US 2012/0188323 A1) in view of Yoshida et al. (US 6,362,470 B1).
Nito does not teach the following claimed limitations:
Regarding claim 2, a light blocking member, provided on at least one side of the sensing region in the main scanning direction, to block diffusely reflected light.
Regarding claim 3, the light blocking member comprises a first light blocking member and a second light blocking member spaced apart from one another in the main scanning direction to form a slit through which the light beam passes for the portion of the light beam to be incident on the sensing region.
claim 13, a first light blocking member and a second light blocking member spaced apart from one another in the main scanning direction to form a slit through which the light beam passes for the portion of the light beam to be incident on the sensing region.
Yoshida et al. teach the following claimed limitations:
Further regarding claim 2, a light blocking member, provided on at least one side of the sensing region in the main scanning direction, to block diffusely reflected light (slit means 21; FIG. 28) for the purpose of adjusting the scanning start points of fluxes of light.
Further regarding claim 3, the light blocking member comprises a first light blocking member and a second light blocking member spaced apart from one another in the main scanning direction to form a slit through which the light beam passes for the portion of the light beam to be incident on the sensing region (fixed slit member 22 and holder 24; FIG. 28) for the purpose of forming a slit.
Further regarding claim 13, a first light blocking member and a second light blocking member spaced apart from one another in the main scanning direction to form a slit through which the light beam passes for the portion of the light beam to be incident on the sensing region (fixed slit member 22 and holder 24; FIG. 28) for the purpose of forming a slit.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a light blocking member, provided on at least one side of the sensing region in the main scanning direction, to block diffusely reflected light; the light blocking member comprises a first light blocking member and a second light blocking member spaced apart from one another in the main scanning direction to form a slit through which the light beam passes for the portion of the light beam to be incident on the sensing region; a first light blocking member and a second light blocking member spaced apart from one another in the main scanning direction to form a slit through which the light beam passes for the portion of the light beam to be incident on the sensing region, as taught by Yoshida et al., into Nito for the purposes of adjusting the scanning start points of fluxes of light; forming a slit.
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nito (US 2012/0188323 A1) as modified by Yoshida et al. (US 6,362,470 B1) as applied to claim 2 above, and further in view of Sakai (US 5,663,558).
Nito as modified by Yoshida et al. does not teach the following claimed limitations:
Regarding claim 4, a frame to support the light source, the light deflector, and the synchronization detection sensor,
wherein the light blocking member comprises a shading rib supported by the frame.
Regarding claim 5, the shading rib comprises a first shading rib and a second shading rib spaced apart from one another in the main scanning direction to form a slit through which the light beam passes for the portion of the light beam to be incident on the sensing region.
Regarding claim 6, the first shading rib and the second shading rib are spaced apart from one another in a traveling direction of the light beam.
Sakai teaches the following claimed limitations:
Further regarding claim 4, a frame to support the light source, the light deflector, and the synchronization detection sensor (housing case 30; FIG. 9) for the purpose of enclosing the components of a scanning device,
wherein the light blocking member comprises a shading rib supported by the frame (slit body 35 forming narrow slit 44; FIG. 9) for the purpose of forming a slit means enclosed by the housing.
Further regarding claim 5, the shading rib comprises a first shading rib and a second shading rib spaced apart from one another in the main scanning direction to form a slit through which the light beam passes for the portion of the light beam to be incident on the sensing region (left and right members of slit body 35 forming the narrow slit 44; FIG. 9) for the purpose of forming a slit.
Further regarding claim 6, the first shading rib and the second shading rib are spaced apart from one another in a traveling direction of the light beam (left and right members of slit body 35 are positioned slanted so that the right member is positioned downstream of the left member in the traveling direction of laser beam L; FIG. 9) for the purpose of preventing light from being reflected back upstream.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a frame to support the light source, the light deflector, and the synchronization detection sensor, wherein the light blocking member comprises a shading rib supported by the frame; the shading rib comprises a first shading rib and a second shading rib spaced apart from one another in the main scanning direction to form a slit through which the light beam passes for the spaced apart from one another in a traveling direction of the light beam, as taught by Sakai, into Nito as modified by Yoshida et al. for the purposes of enclosing the components of a scanning device; forming a slit means enclosed by the housing; forming a slit; preventing light from being reflected back upstream.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nito (US 2012/0188323 A1) in view of Naito (US 2011/0116835 A1).
Nito does not teach the following claimed limitations:
Regarding claim 8, a beam shaping member to shape the light beam deflected by the light deflector to have the greater length in the sub-scanning direction than in the main scanning direction, the portion of the light beam being received by the sensing region after being deflected by the light deflector and shaped by the beam shaping member.
Regarding claim 9, the beam shaping member includes an entry surface and an exit surface, at least one of the entry surface and the exit surface has a cylindrical surface having a lens power in the sub-scanning direction, a spherical surface, or a curved surface having a greater lens power in the main scanning direction than in the sub-scanning direction.
Naito teaches the following claimed limitations:
Further regarding claim 8, a beam shaping member to shape the light beam deflected by the light deflector to have the greater length in the sub-scanning direction than in the main scanning direction, the portion of the light beam being received by the sensing region after being deflected by the light deflector and shaped by the beam 
Further regarding claim 9, the beam shaping member includes an entry surface and an exit surface, at least one of the entry surface and the exit surface has a cylindrical surface having a lens power in the sub-scanning direction, a spherical surface, or a curved surface having a greater lens power in the main scanning direction than in the sub-scanning direction (synchronization detection optical element 9b; FIG. 1; having refractive power at least in the main scanning direction; [0069]; power in the main scanning direction would be greater for no power in the sub-scanning direction) for the purpose of focusing the beam onto a synchronization detecting means in the scanning direction.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a beam shaping member to shape the light beam deflected by the light deflector to have the greater length in the sub-scanning direction than in the main scanning direction, the portion of the light beam being received by the sensing region after being deflected by the light deflector and shaped by the beam shaping member; the beam shaping member includes an entry surface and an exit surface, at least one of the entry surface and the exit surface has a cylindrical surface having a lens power in the sub-scanning direction, a spherical surface, or a curved surface.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nito (US 2012/0188323 A1) as modified by Naito (US 2011/0116835 A1) as applied to claim 8 above, and further in view of Kato (US 5,963,356).
Nito as modified by Naito teaches the following claimed limitations:
Regarding claim 10, an optical element, provided between the light source and the light deflector, to focus the light beam radiated from the light source to a reflective surface of the light deflector (cylindrical lens 104; FIG. 2; Nito).
Nito as modified by Naito does not teach the following claimed limitations:
Further regarding claim 10, the beam shaping member and the optical element are integrally formed together.
Kato teaches the following claimed limitations:
Further regarding claim 10, the beam shaping member and the optical element are integrally formed together (composite optical element 4 consisting of cylindrical lens 41 and BD lens 42; FIG. 2; column 3, line 66 to column 4, line 3) for the purpose of decreasing the size of the apparatus.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the beam shaping member and the optical element are integrally formed together, as taught by Kato, into Nito as modified by Naito for the purpose of decreasing the size of the apparatus.
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nito (US 2012/0188323 A1) as modified by Yoshida et al. (US 6,362,470 B1) as applied to claim 13 above, and further in view of Naito (US 2011/0116835 A1).
Nito as modified by Yoshida et al. does not teach the following claimed limitations:
Regarding claim 14, a beam shaping member, provided along a path of the light beam between the light deflector and the synchronization detection sensor, to shape the light beam deflected by the light deflector to have the greater length in the sub-scanning direction than in the main scanning direction.
Regarding claim 15, the beam shaping member includes an entry surface and an exit surface, at least one of the entry surface and the exit surface has a cylindrical surface having a lens power in the sub-scanning direction, a spherical surface, or a curved surface having a greater lens power in the main scanning direction than in the sub-scanning direction.
Naito teaches the following claimed limitations:
Further regarding claim 14, a beam shaping member, provided along a path of the light beam between the light deflector and the synchronization detection sensor, to shape the light beam deflected by the light deflector to have the greater length in the sub-scanning direction than in the main scanning direction (synchronization detection optical element 9b; FIG. 1; [0069]) for the purpose of focusing the beam onto a synchronization detecting means.
Further regarding claim 15, the beam shaping member includes an entry surface and an exit surface, at least one of the entry surface and the exit surface has a cylindrical surface having a lens power in the sub-scanning direction, a spherical surface, or a curved surface having a greater lens power in the main scanning direction than in the sub-scanning direction (synchronization detection optical element 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a beam shaping member, provided along a path of the light beam between the light deflector and the synchronization detection sensor, to shape the light beam deflected by the light deflector to have the greater length in the sub-scanning direction than in the main scanning direction; the beam shaping member includes an entry surface and an exit surface, at least one of the entry surface and the exit surface has a cylindrical surface having a lens power in the sub-scanning direction, a spherical surface, or a curved surface having a greater lens power in the main scanning direction than in the sub-scanning direction, as taught by Naito, into Nito as modified by Yoshida et al. for the purposes of focusing the beam onto a synchronization detecting means; focusing the beam onto a synchronization detecting means in the scanning direction.
Response to Arguments
Applicant's arguments filed 09/09/2021 have been fully considered but they are not persuasive. 
On page 6, applicants state “in rejecting the noted claim 1 feature, the Office Action (dated 06/09/2021), relies upon Nito, Figs. 2-3 and paragraphs [0062-0063], and the assertion that Nito’s photodiode sensor 109 has a width that is greater than height of the photodiode sensor 109” and argue that “however, at least in Fig. 2 of Nito, the 
Further on page 6, applicants state “Nito does not disclose or suggest that its sensing region, namely PD1 and PD2, encompass a sensing region according to claim 1 where ‘the sensing region having a length in the main scanning direction being greater than a length of the sensing region in a sub-scanning direction.’” Examiner respectfully disagrees that Fig. 3 does not show a sensing region in which the width is greater than the height. The whole width of PD1 and PD2 are shown in Fig. 3 to generate electrical pulses from detected light. Even if one were to assume the whole height is used as the sensing region, the whole width of PD1 and PD2 is still greater than the whole height.
As such, the arguments for claim 1 are found not persuasive. Likewise, for the same reasons, the arguments for claim 12 and remaining dependent claims are found not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






1 November 2021
/KENDRICK X LIU/Examiner, Art Unit 2853   

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853